DETAILED ACTION
Summary
	This is a non-final Office action in reply to the amendments filed 18 March 2020 for the application filed 11 March 2020. Claims 8-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/JP2017/039933, filed 06 November 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claim 9 is objected to because of the following informalities:
“comprises an amino group and/or an amide group”.
Claim 10 is objected to because of the following informalities:
“the target component in the sample is a peptide or  a protein”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKEUCHI et al. (Journal of Chromatography, 515, 1990, pg. 629-638).
	Regarding Claim 8, TAKEUCHI discloses a method for separating polymers using supercritical fluid chromatography (SFC) (abstract). The SFC method utilizes a supercritical fluid chromatograph column (i.e., a supercritical fluid chromatograph; §Introduction, pg. 631, par. 1), a sample injector (i.e., injecting a sample into a mobile phase; FIG. 1; §Introduction, pg. 630, last par.), and a mobile phase comprising carbon dioxide eluent and a hexafluoroisopropanol modifier (i.e., a mobile phase containing a supercritical fluid and a modifier; wherein carbon dioxide is used as the supercritical fluid; the modifier contains hexafluoroisopropanol; §Mobile and stationary phases, pg. 631). Such a column SFC instrument was used for the separation of oligomers (i.e., introducing the mobile phase with the sample into a column so as to make components in the sample separate from each other while passing through the column; §Conclusion, pg. 637-638).
	Regarding Claim 11, TAKEUCHI discloses the claimed component separation method of Claim 8. TAKEUCHI further discloses the mobile phase comprises a binary mixture of hexafluoroisopropanol and methanol or ethanol (i.e., wherein the modifier contains methanol or ethanol as an organic solvent; §Mobile and stationary phases, pg. 631).
	Regarding Claim 13, TAKEUCHI discloses the claimed component separation method of Claim 11. The disclosure of the mobile phase binary mixture comprising hexafluoroisopropanol and methanol or ethanol inherently implies water because hexafluoroisopropanol, methanol, and ethanol are commercially supplied as solutions in water.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10, 12, and 14 and, alternatively, Claim 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI et al. (Journal of Chromatography, 515, 1990, pg. 629-638), as applied to Claim 11 above, and further in view of EMMETT et al. (US PGPub 2007/0224642 A1).
Regarding Claims 9 and 10, TAKEUCHI discloses the claimed component separation method of Claim 11. TAKEUCHI is deficient in disclosing wherein a target component in the sample comprises an amino group and/or [an] amide group (Claim 9) or that the target component in the sample is a peptide or [a] protein (Claim 10).
EMMETT discloses supercritical fluid chromatography separations of samples (p0007), including protein and peptide samples (abstract). The disclosed method uses a mobile phase comprising supercritical carbon dioxide (p0009) and further includes a modifier comprising polar and non-polar solvents useful for enhancing the separation resolution (p0009, p0025). Prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the carbon dioxide SFC separation method of TAKEUCHI for separating peptides and proteins as taught by EMMETT because EMMETT similarly utilizes a carbon dioxide SFC separation method, albeit with different solvent modifiers. The nature of the problem to be solved, i.e., separation of target components with amino groups or amide groups or target components that are peptides or proteins would have led one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).
Regarding Claims 12-14, TAKEUCHI discloses the claimed component separation method of Claim 11. TAKEUCHI is deficient in disclosing the modifier further contains isopropanol (Claim 12), water (Claim 13), or formic acid (Claim 14).
	EMMETT discloses supercritical fluid chromatography separations of samples (p0007). The disclosed method uses a mobile phase comprising supercritical carbon dioxide (p0009) and further includes a modifier comprising isopropanol, water, or formic acid (p0009, p0025). Absent showings of criticality or unexpected results, one of ordinary skill in the art prior to the effective filing date of the invention would have found the claimed modifiers of isopropanol, water, and formic acid obvious to use in the claimed component separation method anticipated by TAKEUCHI because such solvents are disclosed by EMMETT. All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results, i.e., a better resolved separation (MPEP §2143.01 A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777